DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
	Regarding claim 1, closest found prior art Uhlenbrock et al. (US 2020/0223319 A1) teaches a method for charging a traction battery of a motor vehicle having an electric traction motor by way of a stationary charging column (see Fig. 1-2 para 0039, 0061, 0062 ), wherein the charging column has: a charging column charging controller for monitoring and controlling the charging process (see Fig. 1-2 para 0061-0062 ), a charging voltage converter for providing a DC charging column voltage fed in in charging lines (see 9 Fig. 1-2 para 0061-0062 ), wherein the charging voltage converter provides a fixed maximum charging column voltage for charging the traction battery that may be a low voltage value or a high voltage value  (see 9 Fig. 1-2 para 0061-0062 ), and wherein the motor vehicle has: a vehicle charging controller for monitoring and controlling the charging process, an insulation tester for testing the electrical insulation of the charging lines with respect to the ground potential  (see 14, 18 Fig. 4-5  para 0073-0074 ), a vehicle-side charging plug and a charging voltage adapter, by way of which the charging column voltage is adapted to the technical charging voltage level of the traction battery when needed  (see 6, 4, 2 Fig. 1-2 para 0061-0062 ),, wherein the traction battery has a technical charging voltage level with the high voltage value, having the following method steps when the charging plugs are connected  (see 6, 4, 2 Fig. 1-2 para 0039, 0061, 0062 ): 
	Uhlenbrock doesn’t expressly teach an insulation tester for testing the electrical insulation of the charging lines with respect to the ground potential and a charging-column-side charging plug, and registering a charging process by way of the vehicle charging controller to the charging column charging controller with the low voltage value as requested charging voltage, controlling an insulation test, carried out by way of the charging-column-side insulation tester, by way of the charging column charging controller for the requested charging voltage, reporting the maximum charging column voltage by way of the charging column controller to the vehicle charging controller, and if the reported maximum charging column voltage corresponds to the high voltage value: continuing or registering a charging process by way of the vehicle charging controller to the charging column charging controller with the high voltage value as requested charging voltage and setting the charging voltage adapter to a charging column voltage corresponding to the high voltage value.
	Hence claim 1 is deemed allowable
	Claims 2 and 3 depend on allowable claim 1, hence claims 2 and 3 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836